J-S50033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

CHARLES STEPHON WILLIAMS,

                        Appellant                 No. 350 WDA 2014


              Appeal from the Order entered February 6, 2014,
                in the Court of Common Pleas of Erie County,
            Criminal Division, at No(s): CP-25-CR-0000251-1996


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and ALLEN, JJ.

JUDGMENT ORDER BY ALLEN, J.:                    FILED AUGUST 11, 2014

     In this pro se

from the order denying his request for post-conviction DNA testing under

section 9543.1 of the Post-




to challenge convictions resulting in guilty pleas by reference to DNA

                                                         , 848 A.2d 967,

972 (Pa. Super. 2004), appeal denied, 864 A.2d 530 (Pa. 2004).       Thus,



him from seeking relief based on DNA evidence, the PCRA court properly

                              See Commonwealth v. Gacobano, 65 A.3d

416, 419-
J-S50033-14



second request for DNA testing, when this Court in a previous appeal

affirmed the

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2014




                                -2-